Citation Nr: 0909101	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-25 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a third molar 
disability.  

2.  Entitlement to service connection for gingivitis with 
residual dental disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a third molar 
disability and gingivitis with residual dental disabilities.  
The Board remanded these claims for further development in 
April 2008.  The Veteran testified before the Board in August 
2008.  The issue of entitlement to service connection for 
gingivitis with residual dental disabilities is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's third molars were extracted prior to her 
enlistment into service.  Her third molar disability was not 
due to combat, in-service trauma, or disease or pathology of 
the tooth that developed after 180 days or more of active 
service.  


CONCLUSION OF LAW

The Veteran's third molar disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's third molar 
disability, however, is not a condition subject to 
presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
A mere transient flare-up during service of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).    

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2008).  
The condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

The following principles apply to specific dental conditions 
noted at entry and treated during service: 

(1) Teeth noted as normal at entry will 
be service-connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service-connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service-
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service-connected, regardless of 
treatment during service.

38 C.F.R. § 3.381(d).    

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

As an initial matter, information received from the National 
Personnel Records Center (NPRC) suggests that the Veteran's 
dental treatment records from service are unavailable.  When 
a Veteran's records are unavailable, VA has an obligation to 
search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In a letter dated in April 2006, the RO asked the Veteran to 
submit any copies of military service medical records that 
she might have.  Additionally, the RO made another attempt in 
December 2007 to obtain the Veteran's dental treatment 
records but received a response from the NPRC that no other 
service treatment records were on file for the Veteran other 
than those already provided.  

On examination prior to entrance into service in February 
1973, the Veteran had a normal dental examination and was 
found to be fit for military service.  On separation 
examination in September 1974, the Veteran's teeth numbers 1, 
16, 17, and 32 were noted to be missing.  

Third molars will not be considered service-connected for 
treatment purposes unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma.  38 C.F.R. § 3.381(e).  
The Veteran conceded in testimony before the Board at an 
August 2008 travel board hearing that her wisdom teeth, or 
third molars, had been extracted prior to her entrance into 
service.  The Veteran is competent as a layperson to give 
evidence about what she had experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Veteran's military 
occupational specialty was dental assistant, and she is 
therefore competent to assert that her third molars had been 
extracted prior to service.  The Veteran is presumed to be 
credible in this assertion.  Based on the Veteran's 
testimony, there is competent medical evidence that her third 
molars were extracted before her period of active service.  
Therefore, because the Veteran's third molar disability was 
not due to combat, in-service trauma, or disease or pathology 
of the tooth that developed after 180 days of service, the 
Board finds that service connection for a third molar 
disability is not warranted.  

The Board finds that the preponderance of the evidence is 
against a finding that any third molar disability was 
incurred in or aggravated by service, and the claim for 
service connection for a third molar disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006 and a rating 
decision in July 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that this disability is the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for a third molar disability is denied.   


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  It appears that 
the Veteran has residual dental disabilities, but it remains 
unclear whether any current residual dental disabilities are 
related to her period of active service.

As an initial matter, the Board acknowledges that the 
Veteran's dental treatment records from service are not 
available.  Therefore, the Board must rely on the best 
available evidence in determining the Veteran's claim.  The 
best available medical evidence regarding the Veteran's 
dental condition during service is the September 1974 
separation examination.  

At a February 1973 enlistment examination, the Veteran's 
teeth were all noted to be normal.  On separation examination 
in September 1974, it was noted that her tooth number 30 was 
missing and that her tooth number 27 was restorable.  

In August 2008, the Veteran testified before the Board at a 
travel board hearing.  She testified that two of her teeth 
had been extracted during service.  She also reported that 
her commanding officer at her dental school had put bridges 
on her teeth.  She stated that the bridges had fractured 
since separation from service, and that this had caused 
fractures as well in the teeth that had been supporting the 
bridges.  She presented visual evidence of missing and 
fractured teeth.  

Regarding the Veteran's teeth numbers 27 and 30, which were 
noted to be normal on the entrance examination, service 
connection is only warranted if these teeth were filled or 
extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(d)(1).  Absent the Veteran's dental 
treatment records from service, she must be afforded the 
benefit of the doubt.  Because the Veteran served on active 
duty for approximately 17 months, it is more likely that her 
teeth numbers 27 and 30 were filled or extracted in her last 
11 months of service than in her first 180 days 
(approximately 6 months) of service.  Therefore, resolving 
all doubt in favor of the Veteran, the Board finds that the 
Veteran's teeth numbers 27 and 30 were filled or extracted 
after 180 days or more of active service and are thus able to 
be considered for service connection.      

While the Veteran presented visual evidence of missing and 
fractured teeth at her August 2008 travel board hearing, it 
is unclear whether the missing and fractured teeth correspond 
to the teeth numbers 27 and 30 on the September 1974 
separation examination.  It is also unclear whether any 
additional missing teeth or fractured teeth are due to the 
missing tooth number 30 and restorable tooth number 27 as 
noted on the separation examination.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for her gingivitis with 
residual dental disabilities, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that (1) verifies the current absence of the tooth labeled in 
the September 1974 separation examination as number 30; (2) 
verifies the current absence or filling of the tooth labeled 
in the September 1974 separation examination as number 27; 
and (3) reconciles the question of whether any additional 
missing or fractured teeth are due to the disabilities of the 
teeth labeled in the September 1974 separation examination as 
numbers 27 and 30.  The Board thus finds that an examination 
and opinion addressing the etiology of the Veteran's disorder 
is necessary in order to fairly decide the merits of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
dental examination to determine whether 
there is any relationship between her 
current dental disabilities and her 
period of active service.  
Specifically, the examiner should (1) 
verify the current absence of the tooth 
labeled in the September 1974 
separation examination as number 30; 
(2) verify the current absence or 
filling of the tooth labeled in the 
September 1974 separation examination 
as number 27; and (3) provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any additional missing 
or fractured teeth are due to the 
disabilities of the teeth labeled in 
the September 1974 separation 
examination as numbers 27 and 30.  If 
necessary, the examiner should 
reconcile the opinion with any other 
medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner 
should review the claims folder and 
should note that review in the report.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


